Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 24, 2019

                                     No. 04-18-00512-CR

                                EX PARTE Steven ROBLES,

                  From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR1302-W1
                      Honorable Catherine Torres-Stahl, Judge Presiding


                                        ORDER
Sitting:      Rebeca C. Martinez, Justice
              Patricia O. Alvarez, Justice
              Irene Rios, Justice

        Appellant’s motion for rehearing was due on August 30, 2019. On September 9, 2019,
appellant filed a “Notice of Late Filing Motion for Rehearing,” which we construe as a motion
for extension of time to file a motion for rehearing. Appellant also filed, on September 9, 2019,
a motion for rehearing. We GRANT appellant’s Notice of Late Filing Motion for Rehearing, as
construed, and deem his motion for rehearing timely filed. We DENY appellant’s motion for
rehearing.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of September, 2019.



                                                    ___________________________________
                                                    LUZ ESTRADA,
                                                    Chief Deputy Clerk